Citation Nr: 1048324	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for coronary artery disease, to 
include as secondary to post-traumatic stress disorder (PTSD) and 
exposure to herbicide agents.    


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to January 
1967.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2008 rating 
decision by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in St. Petersburg, Florida, (hereinafter RO).  

FINDING OF FACT

The Veteran has been diagnosed to have coronary artery disease 
and served in the Republic of Vietnam during the time period when 
exposure to herbicides is presumed.

CONCLUSION OF LAW

The criteria for service connection for coronary artery disease 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for coronary artery 
disease.  This is so because the Board is taking favorable action 
with respect to this claim in the decision below.  As such, this 
decision poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

A presumption of service connection now exists if a Veteran is 
diagnosed to have certain enumerated diseases associated with 
exposure to certain herbicide agents, to include ischemic heart 
disease (including, but not limited to, atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery).  See 38 
C.F.R. §§ 3.307, 3.309 (2010); 38 U.S.C.A. § 1116 (West 2002).  A 
Veteran who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that he 
or she was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  

The medical evidence of record clearly establishes that the 
Veteran has been diagnosed to have coronary artery disease.  In 
addition, it is presumed that the Veteran was exposed to 
herbicide agents while he was stationed in the Republic of 
Vietnam because such service occurred during the time frame set 
out by regulation as shown by way of the Veteran's DD Form 214.  

As it is presumed the Veteran was exposed to herbicides as a 
result of his service in the Republic of Vietnam, and he has been 
diagnosed to have coronary artery disease, the Veteran is 
entitled to service connection for this disability on a 
presumptive basis under 38 C.F.R. § 3.309(e).  Therefore, and 
notwithstanding the contention that service connection for 
coronary artery disease should be granted as secondary to PTSD, 
the Board grants the claim of entitlement to service connection 
for coronary artery disease.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

ORDER

Entitlement to service connection for coronary artery disease is 
granted. 

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


